 

Exhibit 10.13

MEDALLIA, INC.

COMMON STOCK PURCHASE AGREEMENT

THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of July 18,
2019, by and among Medallia, Inc., a Delaware corporation (the “Company”) and
SCGE Fund, L.P., a Cayman Islands exempted limited partnership (the “Investor”).

THE PARTIES HEREBY AGREE AS FOLLOWS:

1.Purchase and Sale of Stock.

1.1Sale and Issuance of Common Stock. Subject to the terms and conditions of
this Agreement, the Investor agrees to purchase from the Company, and the
Company agrees to sell and issue to the Investor, the Shares (as defined below)
at a price per share equal to the per share initial public offering price
(before underwriting discounts and expenses) in the Qualified IPO (as defined
below). “Shares” shall mean 620,000 shares of Common Stock of the Company, par
value $0.001 (the “Common Stock”). “Qualified IPO” shall mean the issuance and
sale of shares of the Common Stock by the Company, pursuant to an Underwriting
Agreement to be entered into by and among the Company and certain underwriters
(the “Underwriters”), in connection with the Company’s initial public offering
pursuant to the Company’s Registration Statement on Form S-1 (File No.
333-232271) (the “Registration Statement”) and/or any related registration
statements (the “Underwriting Agreement”).

1.2Closing. The purchase and sale of the Shares shall take place at the location
and at the time immediately subsequent to the closing of the Qualified IPO
(which time and place are designated as the “Closing”). At the Closing, the
Investor shall make payment of the purchase price of the Shares by wire transfer
in immediately available funds to the account specified by the Company against
delivery to the Investor of the Shares registered in the name of the Investor,
which Shares shall be uncertificated shares.

2.Registration Rights. At the Closing, in connection with the purchase of the
Shares, the Company’s Amended and Restated Investor Rights Agreement, dated
February 25, 2019, by and among the Company and the stockholders of the Company
listed thereto (the “Existing Rights Agreement”) shall be amended by Amendment
No. 1 to the Existing Rights Agreement pursuant to Section 5.5 thereof, in
substantially the form attached hereto as Exhibit A (the “Rights Agreement
Amendment” and, together with the Existing Rights Agreement, the “Rights
Agreement”), solely for the purpose of providing the Investor with piggyback
registration rights under Section 2.3 of the Rights Agreement.

3.Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor that as of the date hereof and as of the date of
the Closing:

3.1Organization, Good Standing and Qualification.

(a)The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to carry on its business as now conducted.

(b)The Company is duly qualified to transact business and is in good standing in
each jurisdiction in which it is required to be so qualified or in good
standing.

3.2Authorization. All corporate action on the part of the Company, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Agreement and the Rights Agreement Amendment, the performance
of all obligations of the Company under this Agreement and the Rights Agreement,
and the authorization, issuance, sale and delivery of the Shares being sold
hereunder has been taken, and this Agreement and the Rights Agreement constitute
valid and legally binding obligations of the Company, enforceable in accordance
with their respective terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies, and (iii) to the extent the indemnification provisions
contained in the Rights Agreement may be limited by applicable federal or state
securities laws.

 

--------------------------------------------------------------------------------

 

3.3Valid Issuance of Common Stock. The Shares being purchased by the Investor
hereunder, when issued, sold and delivered in accordance with the terms of this
Agreement for the consideration expressed herein, will be duly and validly
issued, fully paid and nonassessable and will be free of restrictions on
transfer other than restrictions on transfer under applicable state and federal
securities laws or as contemplated hereby or by the Rights Agreement.

3.4Compliance with Other Instruments.

(a)The Company is not in violation or default of any provision of its Amended
and Restated Certificate of Incorporation or Amended and Restated Bylaws.

(b)The Company is not in violation or default in any material respect of any
instrument, judgment, order, writ, decree or contract to which it is a party or
by which it is bound, or, to its knowledge, of any provision of any federal or
state statute, rule or regulation applicable to the Company. The execution,
delivery and performance of this Agreement and the Rights Agreement Amendment,
and the consummation of the transactions contemplated by this Agreement and the
Rights Agreement will not result in any such violation or default or be in
conflict with or constitute, with or without the passage of time and giving of
notice, either a default under any such provision, instrument, judgment, order,
writ, decree or contract or an event that results in the creation of any lien,
charge or encumbrance upon any assets of the Company or the suspension,
revocation, impairment, forfeiture, or nonrenewal of any material permit,
license, authorization, or approval applicable to the Company, its business or
operations or any of its assets or properties.

3.5Description of Capital Stock. As of the date of the Closing, the statements
set forth in the Registration Statement and the Prospectus (as defined in the
Underwriting Agreement) under the caption “Description of Capital Stock,”
insofar as they purport to constitute a summary of the terms of the Company’s
capital stock, are accurate, complete and fair in all material respects.

3.6Registration Statement. The Registration Statement, and any amendment
thereto, including any information deemed to be included therein pursuant to the
rules and regulations of the United States Securities and Exchange Commission
(the “SEC”) promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), complied (or, in the case of amendments filed after the date
of this Agreement, will comply) as of its filing date in all material respects
with the requirements of the Securities Act and the rules and regulations of the
SEC promulgated thereunder, and did not (or, in the case of amendments filed
after the date hereof, will not) contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of the date it is declared effective by the
SEC, the Registration Statement, as so amended, and any related registration
statements, will comply in all material respects with the requirements of the
Securities Act and the rules and regulations of the SEC promulgated thereunder,
and will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Any preliminary prospectus included in the Registration
Statement or any amendment thereto, any free writing prospectus related to the
Registration Statement and any final prospectus related to the Registration
Statement filed pursuant to Rule 424 promulgated under the Securities Act, in
each case as of its date, will comply in all material respects with the
requirements of the Securities Act and the rules and regulations promulgated
thereunder, and will not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

3.7Brokers or Finders. The Company has not incurred, and neither the Company nor
the Investor will incur, directly or indirectly, as a result of any action taken
by the Company, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with the sale of the Shares
contemplated by this Agreement.

3.8Private Placement. Assuming the accuracy of the representations, warranties
and covenants of the Investor set forth in Section 4 of this Agreement, no
registration under the Securities Act is required for the offer and sale of the
Shares by the Company to the Investor under this Agreement.

 

--------------------------------------------------------------------------------

 

3.9Other Agreements. The Company has not entered into (and will not enter into)
any agreement or arrangement with any person or entity in connection with the
sale of any shares of Common Stock in connection with the Qualified IPO (or any
substantially concurrent private placement) providing for terms that are more
favorable in any respect to the purchaser of such shares of Common Stock than
are provided to the Investor hereunder.

4.Representations, Warranties and Covenants of the Investor. The Investor hereby
represents and warrants to the Company that as of the date hereof and as of the
date of the Closing:

4.1Organization, Good Standing and Qualification. The Investor is an exempted
limited partnership duly formed, validly existing and in good standing under the
laws of the Cayman Islands.

4.2Authorization. The Investor has full power and authority to enter into this
Agreement and the Rights Agreement Amendment, and each such agreement
constitutes a valid and legally binding obligation of the Investor, enforceable
in accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies and (iii) to the extent the indemnification provisions
contained in the Rights Agreement may be limited by applicable federal or state
securities laws.

4.3Purchase Entirely for Own Account. By the Investor’s execution of this
Agreement, the Investor hereby confirms, that the Shares to be received by the
Investor will be acquired for investment for the Investor’s own account, not as
a nominee or agent, and not with a view to the distribution of any part thereof
in violation of the Securities Act, and that the Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same, except as permitted by applicable federal or state securities laws.

4.4Disclosure of Information. The Investor believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Shares. The Investor further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Shares and the business, properties,
prospects and financial condition of the Company. The foregoing, however, does
not limit or modify the representations and warranties of the Company in Section
3 of this Agreement or the right of the Investor to rely thereon.

4.5Investment Experience. The Investor is an investor in securities of companies
in the development stage and acknowledges that it is able to fend for itself,
can bear the economic risk of its investment, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Shares. Investor also represents it
has not been organized for the purpose of acquiring the Shares.

4.6Accredited Investor. The Investor is an “accredited investor” within the
meaning of Regulation D, Rule 501(a), promulgated by the SEC under the
Securities Act, as presently in effect.

4.7Brokers or Finders. The Investor has not engaged any brokers, finders or
agents, and neither the Company nor the Investor has, nor will, incur, directly
or indirectly, as a result of any action taken by the Investor, any liability
for brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement.

4.8Restricted Securities. The Investor understands that the Shares will be
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act,
only in certain limited circumstances. In this connection, the Investor
represents that it is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.

 

--------------------------------------------------------------------------------

 

4.9Legends. The Investor understands that the Shares may bear one or all of the
following legends:

(a)“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF
ANY OTHER JURISDICTIONS. THESE SECURITIES MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE ACT, APPLICABLE STATE SECURITIES LAWS (PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM). INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME. OTHER THAN IN CONNECTION WITH A RESALE IN ACCORDANCE WITH RULE 144
UNDER THE ACT, THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO THE EFFECT THAT
ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.”

(b)“THESE SHARES ARE SUBJECT TO A 180 DAY MARKET STANDOFF RESTRICTION AS SET
FORTH IN A CERTAIN AGREEMENT BETWEEN THE ISSUER AND THE INVESTOR, A COPY OF
WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. AS A RESULT OF SUCH
AGREEMENT, THESE SHARES MAY NOT BE TRADED PRIOR TO 180 DAYS AFTER THE EFFECTIVE
DATE OF THE INITIAL PUBLIC OFFERING OF THE COMMON STOCK OF THE ISSUER HEREOF
OTHER THAN IN ACCORDANCE WITH THE TERMS THEREOF. SUCH RESTRICTION IS BINDING ON
TRANSFEREES OF THESE SHARES.”

(c)Any legend required by applicable state “blue sky” securities laws, rules and
regulations.

4.10Market Stand-Off Agreement; Lock-Up Agreement. The Investor has executed and
delivered to the Underwriters a lock-up agreement in substantially the form
attached hereto as Exhibit B (the “Lock-Up Agreement”). Such Lock-Up Agreement
is in full force and effect, and following the consummation of the transactions
contemplated by this Agreement will remain in full force and effect, including
with respect to the Shares. The Investor is bound by the market stand-off
agreement set forth in Section 2.11 of the Rights Agreement, and such agreement
is in full force and effect, and following the consummation of the transactions
contemplated by this Agreement will remain in full force and effect.

5.Conditions of the Investor’s Obligations at Closing. The obligations of the
Investor under subsection 1.1 of this Agreement are subject to the fulfillment
on or before the Closing of each of the following conditions.

5.1Representations and Warranties. The representations and warranties of the
Company contained in Section 3 shall be true and correct on and as of the
Closing.

5.2Public Offering Shares. The Underwriters shall have purchased, immediately
prior to the purchase of the Shares by the Investor hereunder, the Initial
Securities (as defined in the Underwriting Agreement) pursuant to the
Registration Statement and Underwriting Agreement.

5.3Rights Agreement Amendment. The Rights Agreement Amendment shall have been
executed and delivered by the Company and other parties to the Existing Rights
Agreement sufficient to amend the Existing Rights Agreement and cause the Rights
Agreement Amendment to be in full force and effect.

5.4Absence of Injunctions, Decrees, Etc. During the period from the date of this
Agreement to immediately prior to the Closing, no governmental authority of
competent jurisdiction shall have enacted, issued, promulgated, enforced or
entered any decision, injunction, decree, ruling, law or order permanently
enjoining or otherwise prohibiting or making illegal the consummation of the
transactions contemplated at the Closing.

6.Conditions of the Company’s Obligations at Closing. The obligations of the
Company under subsection 1.1 of this Agreement are subject to the fulfillment on
or before the Closing of each of the following conditions.

6.1Representations, Warranties and Covenants. The representations, warranties
and covenants of the Investor contained in Section 4 shall be true and correct
on and as of the Closing.

 

--------------------------------------------------------------------------------

 

6.2Public Offering Shares. The Underwriters shall have purchased, immediately
prior to the purchase of the Shares by the Investor hereunder, the Initial
Securities (as defined in the Underwriting Agreement) pursuant to the
Registration Statement and Underwriting Agreement.

6.3Absence of Injunctions, Decrees, Etc. During the period from the date of this
Agreement to immediately prior to the Closing, no governmental authority of
competent jurisdiction shall have enacted, issued, promulgated, enforced or
entered any decision, injunction, decree, ruling, law or order permanently
enjoining or otherwise prohibiting or making illegal the consummation of the
transactions contemplated at the Closing.

7.Termination. This Agreement shall terminate (i) at any time upon the written
consent of the Company and the Investor, (ii) upon the withdrawal by the Company
of the Registration Statement, (iii) termination of the Underwriting Agreement
in accordance with its terms, or (iv) on July 31, 2019 if the Closing has not
occurred.

8.Miscellaneous.

8.1Publicity. No party shall issue any press release or make any other public
announcement, including any website posting or social media post, that includes
the name or any logo or brand name of any party, or discloses the terms of this
Agreement or the fact that the Investor has made or proposes to make an
investment in the Company, except as may be required by law or with the prior
written consent of the other parties. Each party will provide reasonable advance
notice to the other parties prior to making any disclosure of this Agreement or
the terms hereof in any filings made with the SEC, and will provide the other
parties with reasonable opportunity to review and comment on such proposed
disclosures. Notwithstanding the foregoing, the parties may use the other
parties’ current logo or logos in connection with describing their portfolio or
this investment on their webpages and in their promotional materials.

8.2Survival of Warranties. The warranties, representations and covenants of the
Company and the Investor contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closing and shall
in no way be affected by any investigation of the subject matter thereof made by
or on behalf of the Investor or the Company.

8.3Successors and Assigns. This Agreement, and any and all rights, duties and
obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by the Investor without the prior written consent of the Company
(not to be unreasonably withheld, conditioned or delayed); provided, however,
that after the Closing, the Shares and the rights, duties and obligations of the
Investor hereunder may be assigned to an affiliate of the Investor without the
prior written consent of the Company. Any attempt by the Investor without such
permission to assign, transfer, delegate or sublicense any rights, duties or
obligations that arise under this Agreement in a manner that is not permitted by
the foregoing sentence to be made without such permission shall be void. Subject
to the foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto

8.4Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of California as applied to agreements entered into
among California residents to be performed entirely within California, without
regard to principles of conflicts of law.

8.5Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

8.6Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be mailed by registered or certified mail, postage
prepaid, sent by facsimile or electronic mail (if to the Investor or any other
holder of Company securities) or otherwise delivered by hand, messenger or
courier service addressed:

(a)if to the Investor, to the Investor’s address or electronic mail address as
shown on the Investor’s signature page to this Agreement with a copy (which
shall not constitute notice) to Craig E. Marcus, Ropes & Gray LLP, 800 Boylston
Street, Boston, Massachusetts 02199.

 

--------------------------------------------------------------------------------

 

(b)if to the Company, to the attention of the Chief Financial Officer of the
Company at 575 Market Street, Suite 1850, San Francisco, California 94105 or
roxanne@Medallia.com, or at such other current address or electronic mail
address as the Company shall have furnished to the Investor with a copy (which
shall not constitute notice) to Rezwan Pavri, Wilson Sonsini Goodrich & Rosati,
P.C., 650 Page Mill Road, Palo Alto, California 94304.

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five business days after the same has
been deposited in a regularly-maintained receptacle for the deposit of the
United States mail, addressed and mailed as aforesaid, or (iii) if sent via
electronic mail, when directed to the relevant electronic mail address, if sent
during normal business hours of the recipient, or if not sent during normal
business hours of the recipient, then on the recipient’s next business day.

8.7Brokers or Finders. The Company shall indemnify and hold harmless the
Investor from any liability for any commission or compensation in the nature of
a brokerage or finder’s fee or agent’s commission (and the costs and expenses of
defending against such liability or asserted liability) for which the Investor
or any of its constituent partners, members, officers, directors, employees or
representatives is responsible to the extent such liability is attributable to
any inaccuracy or breach of the representations and warranties contained in
Section 3.7, and the Investor agrees to indemnify and hold harmless the Company
from any liability for any commission or compensation in the nature of a
brokerage or finder’s fee or agent’s commission (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its constituent officers, directors, employees or representatives is
responsible to the extent such liability is attributable to any inaccuracy or
breach of the representations and warranties contained in Section 4.7.

8.8Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor.

8.9Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.

8.10Corporate Securities Law. THE SALE OF THE SECURITIES THAT ARE THE SUBJECT OF
THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF
THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR
RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS
UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION
25100, 25102, OR 25105 OF THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL
PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON THE QUALIFICATION BEING
OBTAINED, UNLESS THE SALE IS SO EXEMPT.

8.11Entire Agreement. The Company and the Investor hereby acknowledge that this
Agreement and the transactions contemplated hereby fulfill the Company’s
obligations under that certain Allocation Agreement dated February 25, 2019
between the Company and the Investor (the “Allocation Agreement”), and that upon
the Closing, the Allocation Agreement shall automatically terminate pursuant to
Section 5.7 thereof and be of no further effect. This Agreement, the Allocation
Agreement and the documents referred to herein (including the Rights Agreement)
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and no party shall be liable or bound to any other
party in any manner by any warranties, representations, or covenants except as
specifically set forth herein or therein. In the event of any conflict between
this Agreement and the terms of the Allocation Agreement that expressly address
the subject matter of this Agreement, this Agreement shall control.

 

--------------------------------------------------------------------------------

 

8.12Specific Performance. The parties to this Agreement hereby acknowledge and
agree that the Company would be irreparably injured by a breach of this
Agreement by the Investor, and the Investor would be irreparably injured by a
breach of this Agreement by the Company, and that money damages are an
inadequate remedy for an actual or threatened breach of this Agreement because
of the difficulty of ascertaining the amount of damage that will be suffered by
the aggrieved party in the event that this agreement is breached. Therefore,
each of the parties to this Agreement agree to the granting of specific
performance of this Agreement and injunctive or other equitable relief in favor
of the aggrieved party as a remedy for any such breach, without proof of actual
damages, and the parties to this Agreement further waive any requirement for the
securing or posting of any bond in connection with any such remedy. Such remedy
shall not be deemed to be the exclusive remedy for breach of this Agreement, but
shall be in addition to all other remedies available at law or in equity to the
aggrieved party.

8.13Waiver of Conflicts. The Investor acknowledges that Wilson Sonsini Goodrich
& Rosati, P.C. (“WSGR”), counsel to the Company, may have performed and may now
or in the future perform legal services for the Investor or its affiliates in
matters unrelated to the transactions described in this Agreement. Accordingly,
each party to this Agreement hereby (a) acknowledges that they have had an
opportunity to ask for and have obtained information relevant to this
disclosure, (b) acknowledges that WSGR represents only the Company in connection
with this Agreement and the transactions contemplated hereby, and not the
Investor or any stockholder, director or employee of the Investor and (c) gives
its informed consent to WSGR’s representation of the Company in connection with
this Agreement and the transactions contemplated hereby.

[Remainder of page intentionally left blank]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first above written.

 

MEDALLIA, INC.

 

 

 

By:

 

/s/ Leslie Stretch

Name:

 

Leslie Stretch

Title:

 

Chief Executive Officer

 

 

 

Address:

 

575 Market Street, Suite 1850

San Francisco, California 94105

 

[Signature Page to Common Stock Purchase Agreement

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first above written.

 

INVESTOR:

 

SCGE FUND, L.P.

 

 

 

By:

 

SCGE (LTGP), L.P.,

 

 

its general partner

 

 

 

By:

 

SCGE GenPar, Ltd.,

 

 

its general partner

 

 

 

By:

 

/s/ Kimberly Summe

 

 

 

Name:

 

Kimberly Summe

 

 

 

Title:

 

Chief Operating Officer and General Counsel

 

 

 

Address:

 

2800 Sand Hill Road, Suite101

Menlo Park, California 94025

 

 

 

Email:

 

ksumme@sequoiacap.com

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Amendment No. 1 to the Existing Rights Agreement

 

--------------------------------------------------------------------------------

 

MEDALLIA, INC.

AMENDMENT NO. 1 TO THE

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT

This Amendment No. 1 to the Amended and Restated Investor Rights Agreement (this
“Amendment”), is made as of July 1, 2019 by and among Medallia, Inc., a Delaware
corporation (the “Company”) and the Investors set forth on the signature pages
hereto. Capitalized terms not herein defined shall have the meanings ascribed to
them in the Amended and Restated Investor Rights Agreement by and among the
Company and the Investors dated as of February 25, 2019, as amended (the
“Existing Rights Agreement”).

RECITALS

WHEREAS, the Company has entered into that certain Common Stock Purchase
Agreement, dated [ ], 2019 (the “Purchase Agreement”), with SCGE Fund, L.P., a
Delaware limited partnership (“Purchaser”), pursuant to which Purchaser will
purchase shares of the Company’s Common Stock, par value $0.001 per share (the
“Shares”), immediately subsequent to the closing of the Qualified IPO (as
defined in the Purchase Agreement).

WHEREAS, the Company and the undersigned parties desire to amend the terms of
the Existing Rights Agreement for the limited purposes of providing Purchaser
with certain registration rights under Section 2 of the Existing Rights
Agreement with respect to the Shares.

WHEREAS, pursuant to Section 5.5 of the Existing Rights Agreement, the Existing
Rights Agreement may be amended only with the written consent of the Company and
Investors holding a majority of the then-outstanding Registrable Securities (as
defined in the Existing Rights Agreement) (collectively, the “Requisite
Consent”).

WHEREAS, the undersigned parties constitute the Requisite Consent and consent to
the change as set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, the undersigned parties hereby agree as follows:

1.Amendment. Pursuant to Section 5.5 of the Rights Agreement, Section 1.1(n) of
the Rights Agreement shall be replaced in its entirety by the following:

“Registrable Securities” means (a) Common Stock of the Company issuable or
issued upon conversion of the Shares, (b) other than for purposes of Section
2.2, Section 2.4, Section 3 and Section 4, Common Stock of the Company issuable
or issued upon conversion of the Founder Shares, (c) other than for purposes of
Section 2.2, Section 3 and Section 4, Common Stock of the Company issuable or
issued upon conversion of the Warrant Shares, (d) other than for purposes of
Section 3 and Section 4, Common Stock that shall be issued pursuant to a Common
Stock Purchase Agreement by and between the Company and the purchaser(s) of such
Common Stock entered into in connection with a private placement that is made
concurrently with (or immediately subsequent to) the Company’s initial public
offering and (e) any Common Stock of the Company issued as as (or issuable upon
the conversion or exercise of any warrant, right or other security which is
issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of, such above-described securities. Notwithstanding the
foregoing, Registrable Securities shall not include any securities (i) sold by a
person to the public either pursuant to a registration statement or Rule 144 or
(ii) sold in a private transaction in which the transferor’s rights under
Section 2 of this Agreement are not assigned.”

2.Consent. The undersigned parties hereby consent to the addition of Purchaser
as an “Investor” party to the Existing Rights Agreement, as amended, (to the
extent not already a party thereto) for the purposes set forth in this
Amendment. To the extent not already a party thereto, Purchaser shall become a
party to the Existing Rights Agreement, as amended including by this Amendment,
by executing and delivering a counterpart signature to this Amendment.

 

 

--------------------------------------------------------------------------------

 

3.Full Force and Effect. Except as expressly modified by this Amendment, the
terms of the Existing Rights Agreement shall remain in full force and effect.

4.Governing Law. This Amendment shall be governed, construed and interpreted in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law.

5.Integration. This Amendment together with the Existing Rights Agreement, and
the documents referred to herein and therein and the exhibits and schedules
thereto, constitute the entire agreement among the parties hereto pertaining to
the subject matter hereof and thereof, and supersedes any and all other written
or oral agreements relating to the subject matter hereof.

6.Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have executed this Amendment No. 1 to the
Existing Rights Agreement as of the date first written above.

 

THE COMPANY:

 

 

 

MEDALLIA, INC.

 

 

 

By:

 

/s/ Leslie Stretch

Name:

 

Leslie Stretch

Title:

 

Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have executed this Amendment No. 1 to the
Existing Rights Agreement as of the date first written above.

INVESTORS:

SEQUOIA CAPITAL U.S. GROWTH FUND VI, L.P.

SEQUOIA CAPITAL U.S. GROWTH VI PRINCIPALS FUND, L.P.

Each a Cayman Islands exempted limited partnership

 

By:

 

SC U.S. GROWTH VI MANAGEMENT, L.P.,

 

 

a Cayman Islands exempted limited partnership

 

 

General Partner of Each

 

 

 

 

 

 

By:

 

SC US (TTGP), LTD.,

 

 

a Cayman Islands exempted company, its General Partner

 

By:

 

/s/ Douglas M. Leone

Name:

 

Douglas M. Leone

Title:

 

Authorized Signatory

 

SEQUOIA CAPITAL GLOBAL GROWTH FUND, LP

SEQUOIA CAPITAL GLOBAL GROWTH PRINCIPALS FUND, LP

 

By:

 

SCGGF Management, LP

 

 

A Cayman Islands exempted limited partnership

 

 

General Partner of Each

 

 

 

 

 

 

By:

 

SC US (TTGP), LTD.,

 

 

A Cayman Islands exempted company, its General Partner

 

By:

 

/s/ Douglas M. Leone

Name:

 

Douglas M. Leone

Title:

 

Authorized Signatory

 

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have executed this Amendment No. 1 to the
Existing Rights Agreement as of the date first written above.

INVESTORS:

SC US GF V HOLDINGS, LTD.

a Cayman Islands exempted company

 

By:

 

SEQUOIA CAPITAL U.S. GROWTH FUND V, L.P.

 

 

SEQUOIA CAPITAL USGF PRINCIPALS FUND V, L.P.,

 

 

both Cayman Islands exempted limited partnerships, its Members

 

 

 

 

 

 

By:

 

SCGF V MANAGEMENT, L.P.,

 

 

a Cayman Islands exempted limited partnership, its General Partner

 

 

 

 

 

 

By:

 

SC US (TTGP), LTD.,

 

 

a Cayman Islands exempted company, its General Partner

 

 

 

 

By:

 

/s/ Douglas M. Leone

Name:

 

Douglas M. Leone

Title:

 

Authorized Signatory

 

SCGE FUND, L.P.

A Cayman Islands limited partnership

 

By: SCGE (LTGP), L.P.

A Cayman Islands limited partnership, its General Partner

 

By:

 

/s/ Kimberly Summe

Name:

 

Kimberly Summe

Title:

 

Chief Operating Officer and General Counsel

 

SCHF CIF, L.P./CIF 2015-A SERIES

SCHF (M) PV, LP

 

By:

 

SCHF (GPE), LLC

 

 

General Partner of Each

 

By:

 

/s/ Irwin Gross

Name:

 

Irwin Gross

Title:

 

Managing Member

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

Lock-Up Agreement

 

--------------------------------------------------------------------------------

 

Lock-Up Agreement

April 16, 2019

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Citigroup Global Markets Inc.

Wells Fargo Securities, LLC

as Representatives of the several

Underwriters to be named in the

within-mentioned Underwriting Agreement

c/o Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park

New York, New York 10036

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

c/o Wells Fargo Securities, LLC

375 Park Avenue

New York, New York 10152

Re:Proposed Public Offering by Medallia, Inc.

Ladies and Gentleman:

The undersigned, an equityholder, an officer and/or director of Medallia, Inc.,
a Delaware corporation (the “Company”), understands that Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“Merrill Lynch”), Citigroup Global Markets Inc.
(“Citigroup”) and Wells Fargo Securities, LLC (“Wells Fargo” and together with
Merrill Lynch, and Citigroup, the “Representatives”) propose to enter into an
Underwriting Agreement (the “Underwriting Agreement”) with the Company providing
for the public offering (the “Public Offering”) of shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”). In recognition of
the benefit that such an offering will confer upon the undersigned as an
equityholder, an officer and/or director of the Company, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned agrees with each underwriter to be named in the
Underwriting Agreement (the “Underwriters”) that, during the period beginning on
the date hereof and ending on and including the date that is 180 days from the
date of the Underwriting Agreement (the “Lock-Up Period”), the undersigned will
not, without the prior written consent of Merrill Lynch and Wells Fargo (the
“Release Agents”), (i) directly or indirectly, offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase or otherwise transfer or
dispose of any shares of the Company’s Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock, whether now
owned or hereafter acquired by the undersigned or with respect to which the
undersigned has or hereafter acquires the power of disposition (collectively,
the “Lock-Up Securities”), (ii) exercise any right with respect to the
registration of any of the Lock-Up Securities, or file, cause to be filed or
cause to be confidentially submitted any registration statement in connection
therewith, under the Securities Act of 1933, as amended (the “Securities Act”),
or (iii) enter into any swap, hedging transactions or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Lock-Up Securities, whether any such
swap or transaction is to be settled by delivery of Common Stock or other
securities, in cash or otherwise, in each case, other than Lock-Up Securities to
be sold by the undersigned to the Underwriters pursuant to the Underwriting
Agreement or as otherwise provided herein. If the undersigned is an officer or
director of the Company, the undersigned further agrees that the foregoing
provisions shall be equally applicable to any issuer-directed securities the
undersigned may purchase in the offering.

 

--------------------------------------------------------------------------------

 

If the undersigned is an officer or director of the Company, (1) the Release
Agents agree that, at least three business days before the effective date of any
release or waiver of the foregoing restrictions in connection with a transfer of
shares of the Common Stock, the Release Agents will notify the Company of the
impending release or waiver, and (2) the Company has agreed, or will agree, in
the Underwriting Agreement to announce the impending release or waiver by press
release through a major news service at least two business days before the
effective date of the release or waiver, if required by FINRA Rule 5131 (or any
successor provision thereto) (for the avoidance of doubt the Blackout-Related
Release (as defined below) shall not be deemed a release or waiver hereunder
pursuant to FINRA Rule 5131, and is instead an expiration of this lock-up
agreement pursuant to the terms hereof). Any release or waiver granted by the
Release Agents hereunder to any such officer or director shall only be effective
two business days after the publication date of such press release. The
provisions of this paragraph will not apply if (i) the release or waiver is
effected solely to permit a transfer not for consideration and (ii) the
transferee has agreed in writing to be bound by the same terms described in this
letter to the extent and for the duration that such terms remain in effect at
the time of the transfer.

Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Securities without the prior written
consent of the Release Agents:

 

(i)

as a bona fide gift or gifts or for bona fide estate planning purposes;

 

(ii)

by will or intestacy;

 

(iii)

to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned (for purposes of this lock-up agreement,
“immediate family” shall mean any relationship by blood, current or former
marriage, domestic partnership or adoption, not more remote than first cousin)
or if the undersigned is a trust, to a trustor or beneficiary of the trust or to
the estate of a beneficiary of such trust;

 

(iv)

to a partnership, limited liability company or other entity of which the
undersigned and the immediate family of the undersigned are the legal and
beneficial owner of all of the outstanding equity securities or similar
interests;

 

(v)

to a nominee or custodian of a person or entity to whom a disposition or
transfer would be permissible under clauses (i) through (iv) above

 

(vi)

by operation of law, such as pursuant to a qualified domestic order, divorce
settlement, divorce decree or separation agreement;

 

(vii)

if the undersigned is a corporation, partnership, limited liability company,
trust or other business entity, (A) to another corporation, partnership, limited
liability company, trust or other business entity that is an affiliate (as
defined in Rule 405 promulgated under the Securities Act) of the undersigned, or
to any investment fund or other entity controlling, controlled by, managing or
managed by or under common control with the undersigned or affiliates of the
undersigned (including, for the avoidance of doubt, where the undersigned is a
partnership, to its general partner or a successor partnership or fund, or any
other funds managed by such partnership), or (B) as part of a distribution,
transfer or disposition without consideration by the undersigned to its
stockholders, partners, members or other equity holders;

 

(viii)

in transactions relating to shares of Common Stock that the undersigned may
purchase (A) from the Underwriters in the Public Offering or (B) in open market
transactions following the date of the final prospectus relating to the Public
Offering (such prospectus, the “Prospectus,” and such date, the “Public Offering
Date”);

 

--------------------------------------------------------------------------------

 

 

(ix)

to the Company in connection with the vesting or settlement of restricted stock
units or the exercise of options or other rights to purchase the shares of
Common Stock (including, in each case, by way of “net” or “cashless” exercise),
including any transfer for the payment of exercise price, tax withholdings or
remittance payments due as a result of the vesting, settlement, or exercise of
such restricted stock units, options or rights; provided that if the undersigned
is required to file a report under Section 16(a) of the Exchange Act (as defined
below) reporting a reduction in beneficial ownership of shares of Common Stock
during the Lock-Up Period, the undersigned shall clearly indicate in the
footnotes thereto that the filing relates to the circumstances described in this
clause (ix);

 

(x)

to the Company pursuant to any contractual arrangement that provides the Company
with an option to repurchase such shares of Common Stock in connection with the
termination of the undersigned’s employment with the Company, provided that such
contractual arrangement (or a form thereof) is in effect on the date of the
Prospectus and is disclosed in the Prospectus or filed as an exhibit to the
Registration Statement on Form S-1 relating to the Public Offering, and provided
further that no filing under Section 16(a) of the Exchange Act or other public
filing, report or announcement reporting a reduction in beneficial ownership of
shares of Common Stock shall be required or shall be voluntarily made during the
Lock-Up Period within 60 days after the date the undersigned ceases to provide
services to the Company, and after such 60th day, if the undersigned is required
to file a report under Section 16(a) of the Exchange Act reporting a reduction
in beneficial ownership of shares of Common Stock during the Lock-Up Period, the
undersigned shall clearly indicate in the footnotes thereto that the filing
relates to the termination of the undersigned’s employment or other services;

 

(xi)

pursuant to a bona fide third-party tender offer, merger, consolidation or other
similar transaction that is approved by the Board of Directors of the Company
and made to all holders of the Company’s capital stock involving a Change of
Control (as defined below) of the Company, provided that in the event that such
tender offer, merger, consolidation or other similar transaction is not
completed, the undersigned’s Lock-Up Securities shall remain subject to the
provisions of this lock-up agreement; or

 

(xii)

for shares of Common Stock in connection with the conversion, reclassification,
exchange or swap of any outstanding preferred stock of the Company or other
Lock-Up Securities into shares of one or more series or classes of Common Stock,
provided that any such shares of Common Stock received upon such conversion,
reclassification, exchange or swap shall be subject to the terms of this lock-up
agreement, and such conversion, reclassification, exchange or swap is disclosed
in the Prospectus; provided that (A) in the case of any transfer or distribution
pursuant to clauses (i) through (vii) above, each donee, devisee, transferee or
distributee shall execute and deliver to the Representatives a lock-up agreement
in the form hereof, (B) in the case of any transfer or distribution pursuant to
clauses (i) through (v), (vii) and (viii) above, no filing by any party (donor,
donee, transferor, transferee, distributor or distributee) under the Exchange
Act of 1934, as amended (the “Exchange Act”), or other public announcement
reporting a reduction in beneficial ownership of shares of Common Stock shall be
required or shall be made voluntarily in connection with such donation, transfer
or distribution (other than any required filing on a Form 5), (C) in the case of
any transfer or distribution pursuant to clauses (vi) and (xii) above it shall
be a condition to such transfer that any required filing under Section 16(a) of
the Exchange Act, or other public filing, report or announcement reporting a
reduction in beneficial ownership of shares of Common Stock shall clearly
indicate in the footnotes thereto the nature and conditions of such transfer and
no other public filing or announcement shall be made voluntarily in connection
with such transfer or distribution, and (D) in the case of any transfer or
distribution pursuant to clauses (i) through (v) and (vii), any such transfer or
disposition shall not involve a disposition for value.

In addition, the foregoing paragraph shall not apply to the establishment of
trading plans by the undersigned pursuant to Rule 10b5-1 under the Exchange Act
for the transfer of shares of Common Stock; provided that (1) such plans do not
provide for the transfer of Common Stock during the Lock-Up Period and (2) to
the extent a filing by any party under the Exchange Act or other public
announcement shall be made voluntarily in connection with the establishment or
amendment of such trading plans, such announcement or filing shall include a
statement to the effect that no transfer of shares of Common Stock may be made
under such plan during the Lock-Up Period.

 

--------------------------------------------------------------------------------

 

For purposes of this lock-up agreement, “Change of Control” shall mean the
transfer (whether by tender offer, merger, consolidation or other similar
transaction), in one transaction or a series of related transactions that is
approved by the Board of Directors of the Company, to a person or group of
affiliated persons (other than an Underwriter pursuant to the Public Offering),
of the Company’s voting securities if, after such transfer, such person or group
of affiliated persons would hold more than 66 2/3% of the outstanding voting
securities of the Company (or the surviving entity).

In addition, notwithstanding the provisions of the first paragraph of this
lock-up agreement, and provided that the undersigned is not the Company’s Chief
Executive Officer or Chief Financial Officer, if (A) at least 120 days have
elapsed since the Public Offering Date and (B) the Lock-Up Period is scheduled
to end during a Blackout Period (as defined below) or within five Trading Days
prior to a Blackout Period (such period, the “Specified Period”), the Lock-Up
Period with respect to 10% of the Specified Securities (as defined below) held
by the undersigned shall end 15 Trading Days prior to the commencement of the
Blackout Period (the “Blackout-Related Release”); provided, that in the event
that the Lock-Up Period will end during the Specified Period, (1) the Company
shall notify the Release Agents of the date of the impending Blackout-Related
Release at least five Trading Days in advance of the date of the
Blackout-Related Release, and shall announce the date of the expected
Blackout-Related Release through a major news service, or on a Form 8-K, at
least two Trading Days in advance of the Blackout-Related Release.

For purposes of this lock-up agreement, a “Trading Day” is a day on which the
New York Stock Exchange and the Nasdaq Stock Market are open for the buying and
selling of securities. For purposes of this lock-up agreement, “Blackout Period”
shall mean a broadly applicable and regularly scheduled period during which
trading in the Company’s securities would not be permitted under the Company’s
insider trading policy. For purposes of this Lock-Up Agreement, “Specified
Securities” shall mean Common Stock, RSUs and options to purchase shares of
Common Stock that will be vested as of the date 180 days after the Public
Offering Date.

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.

The undersigned hereby consents to receipt of this lock-up agreement in
electronic form and understands and agrees that this this lock-up agreement may
be signed electronically. In the event that any signature is delivered by
facsimile transmission, electronic mail, or otherwise by electronic transmission
evidencing an intent to sign this this lock-up agreement, such facsimile
transmission, electronic mail or other electronic transmission shall create a
valid and binding obligation of the undersigned with the same force and effect
as if such signature were an original. Execution and delivery of this lock-up
agreement by facsimile transmission, electronic mail or other electronic
transmission is legal, valid and binding for all purposes.

The undersigned understands that the Underwriters are entering into the
Underwriting Agreement and proceeding with the Public Offering in reliance upon
this lock-up agreement. The undersigned further understands that this lock-up
agreement is irrevocable and shall be binding upon the undersigned’s heirs,
legal representatives, successors, and assigns. The undersigned hereby
represents and warrants that the undersigned has full power and authority to
enter into this lock-up agreement. This lock-up agreement and any claim,
controversy or dispute arising under or related to this lock-up agreement shall
be governed by and construed in accordance with the laws of the State of New
York, without regard to the conflict of laws principles thereof.

In the event that, during the Lock-Up Period, the Release Agents release or
waive any prohibition set forth in this agreement on the transfer of shares of
Common Stock, or any securities convertible into or exercisable for Common
Stock, held by any director, officer or Significant Holder (as defined below),
the same percentage of the total number of outstanding shares of Common Stock
held by the undersigned on the date of such release or waiver as the percentage
of the total number of outstanding shares of Common Stock held by such director,
officer or such Significant Holder on the date of such release or waiver that
are the subject of such waiver shall be immediately and fully released on the
same terms from the applicable prohibition(s) set forth herein. For the purposes
of the foregoing, a “Significant Holder” shall mean any person or entity that
(together with any investment funds affiliated with such person or entity)
beneficially owns 5% or more of the total outstanding shares of Common Stock.
Notwithstanding the foregoing, the provisions of this paragraph shall not apply
(1) if the release or waiver is effected solely to permit a transfer not
involving a disposition for value, (2) if the transferee agrees in writing to be
bound by the same terms described in this agreement to the extent and for the
duration that such terms remain in effect at the time of transfer, (3) in the
case of any secondary underwritten public offering of shares of Common

 

--------------------------------------------------------------------------------

 

Stock (including a secondary underwritten public offering with a primary
component), (4) if the release or waiver is granted to any individual party by
Release Agents in an amount of Common Stock, individually or in the aggregate,
less than or equal to $3,000,000, or (5) if the release or waiver is granted due
to circumstances of an emergency or hardship as determined by Release Agents in
their sole judgment. The Release Agents shall use commercially reasonable
efforts to promptly notify the Company of each such release (provided that the
failure to provide such notice shall not give rise to any claim or liability
against the Release Agents or the Underwriters). The undersigned further
acknowledges that the Release Agents are under no obligation to inquire into
whether, or to ensure that, the Company notifies the undersigned of the delivery
by the Release Agents of any such notice, which is a matter between the
undersigned and the Company.

In the event that either of the Release Agents withdraws from or declines to
participate in the Public Offering, all references to the Release Agents
contained in this lock-up agreement shall be deemed to refer to the sole Release
Agent that continues to participate in the Public Offering (the “Sole Release
Agent”), and, in such event, any written consent, waiver or notice given or
delivered in connection with  this lock-up agreement by the Sole Release Agent
shall be deemed to be sufficient and effective for all purposes under this
lock-up agreement. Notwithstanding anything to the contrary contained herein,
this lock-up agreement will automatically terminate and the undersigned shall be
released from all obligations hereunder upon the earliest to occur of (A) the
Company advising the Release Agents in writing that it has determined not to
proceed with the Public Offering, (B) the Company filing an application with the
Securities and Exchange Commission to withdraw the registration statement
related to the Public Offering, (C) the Underwriting Agreement being executed
but then terminated (other than the provisions thereof which survive
termination) prior to payment for and delivery of the Common Stock to be sold
thereunder, or (iv) October 31, 2019, if the Underwriting Agreement does not
become effective by such date; provided, however, that the Company may, by
written notice to the undersigned prior to such date, extend such date for a
period of up to three additional months.

[Signature page follows]

 

--------------------------------------------------------------------------------

 

Very truly yours,

 

 

 

 

SCGE Fund. L.P.

Name of Security Holder (Print exact name)

 

By:

 

/s/ Kimberly Summe

 

 

Signature

 

 

 

If not signing in an individual capacity:

 

/s/ Kimberly Summe

Name of Aumorized Signatory (Print)

 

Chief Operating Officer and General Counsel

Tiltle of Authorized Signatory (Print)

 

(indicate capacity ofperson signing if signing as

custodian, trustee, or on behalf of an entity)

 

[Signature page to Lock-Up Agreement]

 